DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 02/22/2022 have been considered but they are moot in view of a new ground of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (US 2017/0347002 A1 – hereinafter Baker), Matsuzaki (US 2018/0170258 A1 – hereinafter Matsuzaki), Englander (US 2008/0122597 A1 – hereinafter Englander), Palan (US 2014/0277833 A1 – hereinafter Palan), Narita (US 2015/0203059 A1 – hereinafter Narita), , and Liang et al. (US 2017/0249328 A1 – hereinafter Liang).
Regarding claim 1, Baker discloses a vehicle camera and record system, comprising: a plurality of cameras positioned around a vehicle (Fig. 1; [0032]; [0092] – a plurality of cameras 103) comprising: at least one side camera affixed to a side of the vehicle ([0032] – one of the cameras 103 is included within or proximate each of side mirrors 142); at least one camera affixed to a trunk of the vehicle ([0032] – one of the cameras 103 is included within or proximate trunk 147), wherein the plurality of cameras are operably coupled to a control unit ([0040]-[0041]; Fig. 1 – coupled to controller 106), wherein the control unit turns the cameras on and off ([0092] – controller 106 controls to turn any camera on or off) and directs storage of video footage captured by the plurality of cameras ([0046]; [0064] – controller 106 controls to direct storage of the video footage captured by cameras 103 to a storage device in a server or a local storage device 178); wherein the control unit comprises a first port configured to accept SD cards for additional storage (Fig. 1; [0043]; [0046] – interface 176 configured to accept SD cards for additional storage); a first sensor comprising a door sensor, wherein the door sensor is operably coupled to the control unit ([0120] – a door sensor coupled to the control unit to send a trigger signal when one or more of the doors have been opened and the vehicle doors are in a locked state indicating a break-in); a second sensor operably coupled to the control unit and comprising an in-use sensor configured to detect when the vehicle is in use ([0038] – at least gear sensors detect a gear or transmission state of the vehicle, e.g. park, drive, neutral, or reverse); wherein the control unit is configured to activate at least one camera of the plurality of cameras and store video footage ([0074]; [0076]; [0092]; [0122] – activating the cameras to capture video data and record video data) if either the first sensor detects an individual attempting to enter the vehicle or the second sensor detects the vehicle is in use ([0046]; [0064] – either a storage device in a server or a local storage device 178); and a computer readable storage device is operably coupled the control unit to store the video footage ([0046]; [0064] – either a storage device in a server or a local storage device 178).
However, Baker does not disclose the plurality of cameras positioned around the vehicle comprising a hood camera affixed to a hood of the vehicle a pair of wheel cameras each affixed above a wheel of the vehicle; an underbody camera affixed to an underbody of the vehicle; and at least one roof camera affixed to a roof of the vehicle, wherein the video footage storage includes a data file with at least time, date, and location data attached to the data file; wherein the control unit comprises a second port comprising a USB port for attaching an external device to the control unit; the door sensor is located within a door handle of the vehicle; wherein the data file is automatically deleted if not accessed after a threshold amount of time.
Matsuzaki discloses a plurality of cameras positioned around a vehicle comprising a hood camera affixed to a hood of the vehicle a pair of wheel cameras each affixed above a wheel of the vehicle ([0015]).
Englander discloses a plurality of cameras positioned around a vehicle comprising an underbody camera affixed to an underbody of the vehicle ([0055]); and at least one roof camera affixed to a roof of the vehicle ([0033]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Matsuzaki and Englander into the camera and record system taught by Baker to fully cover more areas surrounding the vehicle.
Baker, Matsuzaki, and Englander do not disclose the video footage storage includes a data file with at least time, date, and location data attached to the data file; wherein the control unit comprises a second port comprising a USB port for attaching an external device to the control unit; the door sensor is located within a door handle of the vehicle; wherein the data file is automatically deleted if not accessed after a threshold amount of time.
Palan discloses storing a data stream with at least time, date, and location data attached to the data file ([0025]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Palan into each data stream in the method taught by Baker, Matsuzaki, and Englander to supplement the recorded video data with contextual data which may provide detailed information regarding when and where the video data was captured so that the file can be retrieved easily and efficiently at a later time.
However, Baker, Matsuzaki, Englander, and Palan do not disclose wherein the control unit comprises a second port comprising a USB port for attaching an external device to the control unit; the door sensor is located within a door handle of the vehicle; wherein the data file is automatically deleted if not accessed after a threshold amount of time.
Narita discloses a control unit comprises a port comprising a USB port for attaching an external device to the control unit ([0050] – an on-vehicle control unit has an USB port for attaching an external mobile device).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Narita into the system taught by Baker, Matsuzaki, Englander, and Palan to entertain the driver with audio music played from a mobile device.
Baker, Matsuzaki, Englander, Palan, and Narita do not disclose the door sensor is located within a door handle of the vehicle; wherein the data file is automatically deleted if not accessed after a threshold amount of time.
Mahmoud discloses a door sensor is located within a door handle of the vehicle ([0038]).
One of ordinary skill before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Mahmoud into the system taught by Baker, Matsuzaki, Englander, Palan, and Narita to conveniently detecting whether there is a person trying to open the door.
Baker, Matsuzaki, Englander, Palan, Narita, and Mahmoud do not disclose the data file is automatically deleted if not accessed after a threshold amount of time.
Liang discloses a data file is automatically deleted if not accessed after a threshold amount of time ([0096] - if the file hasn't been accessed for certain amount of time, it will be deleted automatically).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Liang into the method taught by Baker, Matsuzaki, Englander, Palan, Narita, and Mahmoud to automatically delete files that are not useful to free up storage space.
Regarding claim 8, Baker also discloses the control unit is located within the dashboard of the vehicle ([0164]-[0165]).
Regarding claim 9, Baker also discloses a display screen operably coupled to the control unit (Fig. 1; [0165] – display 191).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Baker, Matsuzaki, Englander, Palan, Narita, Mahmoud, and Pan as applied to claims 1 and 8-9 above, and further in view of Saley, Jr. et al. (US 2014/0132754 A1 – hereinafter Saley, Jr.).
Regarding claim 2, see the teachings of Baker, Matsuzaki, Englander, Palan, Narita, Mahmoud, and Pan as discussed in claim 1 above. However, Baker, Matsuzaki, Englander, Palan, Narita, Mahmoud, and Pan do not explicitly disclose the plurality of cameras are removably attached to the vehicle.
Saley, Jr. discloses a plurality of cameras are removably attached to a vehicle ([0016]).
One of ordinary skill before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Saley, Jr. into the system taught by Baker, Matsuzaki, Englander, Palan, Narita, Mahmoud, and Pan so that the camera can be reused for other purposes, or be removed for maintenance, etc.
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Baker, Matsuzaki, Englander, Palan, Narita, Mahmoud, and Pan as applied to claims 1 and 8-9 above, and further in view of Oh (US 2017/0197656 A1 – hereinafter Oh).
Regarding claim 3, see the teachings of Baker, Matsuzaki, Englander, Palan, Narita, Mahmoud, and Pan as discussed in claim 1 above. However, Baker, Matsuzaki, Englander, Palan, Narita, Mahmoud, and Pan do not disclose the plurality of cameras are wirelessly coupled to the control unit.
Oh discloses a plurality of cameras are wirelessly coupled to a control unit ([0109]).
One of ordinary skill before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Oh into the system taught by Baker, Matsuzaki, Englander, Palan, Narita, Mahmoud, and Pan to enhance the portability of the cameras, e.g. the cameras can be flexibly configured without being limited by wiring.
Regarding claim 5, see the teachings of Baker, Matsuzaki, Englander, Palan, Narita, Mahmoud, and Pan as discussed in claim 1 above. However, Baker, Matsuzaki, Englander, Palan, Narita, Mahmoud, and Pan do not disclose the plurality of cameras are wired to the control unit.
Oh discloses a plurality of cameras are wired to a control unit ([0109]).
One of ordinary skill before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Oh into the system taught by Baker, Matsuzaki, Englander, Palan, Narita, Mahmoud, and Pan to enhance the connection quality of the system, e.g. wired connections are less subject to noise interference.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Baker, Matsuzaki, Englander, Palan, Narita, Mahmoud, and Pan as applied to claims 1 and 8-9 above, and further in view of Nakano et al. (US 2017/0001565 A1 – hereinafter Nakano).
Regarding claim 4, see the teachings of Baker, Matsuzaki, Englander, Palan, Narita, Mahmoud, and Pan as discussed in claim 1 above. However, Baker, Matsuzaki, Englander, Palan, Narita, Mahmoud, and Pan do not disclose a power source located in each camera of the plurality of cameras.
Nakano discloses a power source located in each camera of the plurality of cameras (Figs. 9-11 – a camera has a power source 214 as shown in Fig. 11 – although only a front-facing camera is shown, Examiner interprets each of the cameras 511, 512, and 513 has similar components).
One of ordinary skill before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Takano into the system taught by Baker, Matsuzaki, Englander, Palan, Narita, Mahmoud, and Pan to conveniently power each of the cameras.
Claims 10 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Baker, Matsuzaki, Englander, Palan, and Liang.
Regarding claim 10, Baker discloses a method for controlling a plurality of vehicle cameras, the method comprising: detecting, via either one of a door sensor or a vehicle in-use sensor, an event condition ([0074]; [0120]-[0122] – detecting a trigger signal generated by a door sensor indicating an event condition, e.g. when one or more of the doors have been opened and the vehicle doors are in a locked state indicating a break-in); activating, upon detection of the event condition ([0074]; [0122] – in response to the trigger signal indicating the event condition), a plurality of cameras ([0074]; [0076]; [0092]; [0122] – activating the cameras to capture video data), the plurality of cameras comprising: at least one side camera affixed to a side of the vehicle ([0032] – one of the cameras 103 is included within or proximate each of side mirrors 142); at least one camera affixed to a trunk of the vehicle ([0032] – one of the cameras 103 is included within or proximate trunk 147); receiving a data stream from each of the plurality of cameras ([0046]; [0064]); storing the data stream from each camera ([0046]; [0064]).
However, Baker does not disclose the plurality of cameras positioned around the vehicle comprising a hood camera affixed to a hood of the vehicle a pair of wheel cameras each affixed above a wheel of the vehicle; an underbody camera affixed to an underbody of the vehicle; and at least one roof camera affixed to a roof of the vehicle; and storing the data stream from each camera as a data file, wherein the video footage storage includes a data file with at least time, date, and location data attached to the data file; if the data file is not accessed after a threshold amount of time, then erasing the data file.
Matsuzaki discloses a plurality of cameras positioned around a vehicle comprising a hood camera affixed to a hood of the vehicle a pair of wheel cameras each affixed above a wheel of the vehicle ([0015]).
Englander discloses a plurality of cameras positioned around a vehicle comprising an underbody camera affixed to an underbody of the vehicle ([0055]); and at least one roof camera affixed to a roof of the vehicle ([0033]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Matsuzaki and Englander into the camera and record system taught by Baker to fully cover more areas surrounding the vehicle.
Baker in view of Matsuzaki and Englander do not explicitly discloses storing the data stream from each camera as a data file, wherein the video footage storage includes a data file with at least time, date, and location data attached to the data file; if the data file is not accessed after a threshold amount of time, then erasing the data file.
Palan discloses storing data stream from a camera as a data file with at least time, date, and location data attached to the data file ([0025]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Palan into each data stream in the method taught by Baker, Matsuzaki, and Englander to supplement the recorded video data with contextual data which may provide detailed information regarding when and where the video data was captured so that the file can be retrieved easily and efficiently at a later time (also see Response to Arguments above).
Baker, Matsuzaki, Englander, and Palan do not disclose if the data file is not accessed after a threshold amount of time, then erasing the data file.
Liang discloses if a data file is not accessed after a threshold amount of time, then erasing the data file ([0096] - if the file hasn't been accessed for certain amount of time, it will be deleted automatically).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Liang into the method taught by Baker, Matsuzaki, Englander, and Palan to automatically delete files that are not useful to free up storage space.
Regarding claim 12, Baker also discloses activating the cameras upon an event trigger ([0120]-[0122]).
Regarding claim 13, Baker also discloses the event trigger is an attempted entry into the vehicle ([0120]-[0122]).
Regarding claim 14, Baker also disclose the event trigger is the vehicle being driven ([0029]; [0038]; [0120]-[0122]).
Regarding claim 15, see the teachings of Baker, Matsuzaki, Englander, and Palan as discussed in claim 10 above, in which Palan also discloses storing the data files in correlation with a professional driver’s daily logs ([0025]).
The motivation for incorporating the teachings of Palan into the method taught by Baker, Matsuzaki, and Englander has been discussed in claim 10 above.
Regarding claim 16, Liang also discloses deleting data files that are older than a specified amount of time ([0096] – deleting data files that have not been accessed and are older than a certain amount of time).
Regarding claim 17, Baker also discloses displaying play back of the stored data files ([0060]; [0070]; [0080] – stored video data are replayed).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Baker, Matsuzaki, Englander, Palan, Mahmoud, and Liang.
Regarding claim 18, Baker discloses a vehicle camera and record system, consisting of: multiple cameras positioned around a vehicle (Fig. 1; [0032]; [0092] – a plurality of cameras 103) consisting of: a side camera affixed to a side of the vehicle ([0032] – one of the cameras 103 is included within or proximate a side mirror 142); a trunk camera affixed to a trunk of the vehicle ([0032] – one of the cameras 103 is included within or proximate trunk 147); other cameras ([0032] – the other cameras 103); wherein the each of the cameras is operably coupled to a control unit ([0040]-[0041]; Fig. 1 – coupled to controller 106), wherein the control unit turns the cameras on and off ([0092] – controller 106 controls to turn any camera on or off) and directs storage of video footage captured by the plurality of cameras ([0046]; [0064] – controller 106 controls to direct storage of the video footage captured by cameras 103 to a storage device in a server or a local storage device 178); a first sensor comprising a door sensor, wherein the door sensor is operably coupled to the control unit ([0120] – a door sensor coupled to the control unit to send a trigger signal when one or more of the doors have been opened and the vehicle doors are in a locked state indicating a break-in); a second sensor operably coupled to the control unit and comprising an in-use sensor configured to detect when the vehicle is in use ([0038] – at least gear sensors detect a gear or transmission state of the vehicle, e.g. park, drive, neutral, or reverse); a computer readable storage device operably coupled the control unit to store the video footage ([0046]; [0064] – either a storage device in a server or a local storage device 178); wherein the control unit is configured to activate at least one camera of the plurality of cameras and store video footage ([0074]; [0076]; [0092]; [0122] – activating the cameras to capture video data and record video data) if either the first sensor detects an individual attempting to enter the vehicle or the second sensor detects the vehicle is in use ([0074]; [0122] – in response to the trigger signal indicating the event condition of at least a break-in detected by the first sensor, i.e. the door sensor); a computer readable storage device is operably coupled the control unit to store the video footage ([0046]; [0064] – either a storage device in a server or a local storage device 178).
However, Baker does not disclose the multiple cameras positioned around the vehicle consisting of a hood camera affixed to a hood of the vehicle; a pair of wheel cameras each affixed above a wheel of the vehicle; an underbody camera affixed to an underbody of the vehicle; and at least one roof camera affixed to a roof of the vehicle, wherein the video footage storage includes a data file with at least time, date, and location data attached to the data file; the door sensor located within a door handle of the vehicle; wherein the data file is automatically deleted if not accessed after a threshold amount of time.
Matsuzaki discloses a hood camera affixed to a hood of the vehicle and a pair of wheel cameras each affixed above a wheel of the vehicle ([0015]).
Englander discloses an underbody camera affixed to an underbody of the vehicle ([0055]); and a roof camera affixed to a roof of the vehicle ([0033]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Matsuzaki and Englander into the camera and record system taught by Baker as the other cameras to fully cover more areas surrounding the vehicle. When the hood camera taught by Matsuzaki, the underbody camera, and the roof camera taught by Englander are incorporated into the camera and record system taught by Baker as all of the other cameras, the camera and record system of Baker consists of multiple cameras consisting of a hood camera, a pair of wheel cameras, an underbody camera, a roof camera, a side camera, and a trunk camera as recited.
Baker, Matsuzaki, and Englander do not disclose the video footage storage includes a data file with at least time, date, and location data attached to the data file; the door sensor located within a door handle of the vehicle; wherein the data file is automatically deleted if not accessed after a threshold amount of time.
Palan discloses storing data stream from a camera as a data file with at least time, date, and location data attached to the data file ([0025]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Palan into each data stream in the method taught by Baker, Matsuzaki, and Englander to supplement the recorded video data with contextual data which may provide detailed information regarding when and where the video data was captured so that the file can be retrieved easily and efficiently at a later time.
Baker, Matsuzaki, Englander, and Palan do not disclose the door sensor located within a door handle of the vehicle; wherein the data file is automatically deleted if not accessed after a threshold amount of time.
Mahmoud discloses the door sensor located within a door handle of the vehicle ([0038]).
One of ordinary skill before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Mahmoud into the system taught by Baker, Matsuzaki, Englander, and Palan to conveniently detecting whether there is a person trying to open the door.
Baker, Matsuzaki, Englander, and Palan do not disclose the data file is automatically deleted if not accessed after a threshold amount of time.
Liang discloses a data file is automatically deleted if not accessed after a threshold amount of time ([0096] - if the file hasn't been accessed for certain amount of time, it will be deleted automatically).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Liang into the method taught by Baker, Matsuzaki, Englander, and Palan to automatically delete files that are not useful to free up storage space.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116.  The examiner can normally be reached on IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HUNG Q DANG/Primary Examiner, Art Unit 2484